Case: 16-60206      Document: 00514084962         Page: 1    Date Filed: 07/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                    No. 16-60206
                                                                                      FILED
                                                                                  July 24, 2017
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
BLANCA BERNAL-ROMAN; DAIANA SALINAS-BERNAL,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 179 631
                               BIA No. A208 141 386


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Blanca Bernal-Roman, a native and citizen of Mexico, applied for
asylum, withholding of removal (WOR), and relief under the Convention
Against Torture (CAT) and designated her minor daughter, Daiana Salinas-
Bernal, as a derivative beneficiary of the application. Bernal-Roman sought
relief based on her attempted kidnapping, which resulted in no physical harm,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60206     Document: 00514084962        Page: 2   Date Filed: 07/24/2017


                                     No. 16-60206

and based on her receipt of threatening telephone calls from individuals
identifying themselves as the Zetas.          She claimed that her attempted
kidnapping and the calls occurred due to her membership in a particular social
group consisting of the family members of wealthy landowners and ranchers
who are subject to extortion from criminal groups. In this court, Bernal-
Roman, now proceeding pro se, petitions for review of a decision by the Board
of Immigration Appeals (BIA) dismissing her appeal from the immigration
judge’s denial of the application.
      In her petition, Bernal-Roman makes various assertions, which were not
presented during the agency proceedings and some of which are contrary to the
evidence in the administrative record, including claims that her father and
brother were murdered, that she belongs to a second particular social group,
and that a specific gang member threatened to harm her if she spoke of a rape,
kidnapping, and recruitment for illicit activities. We will not consider these
assertions. See Hernandez-Ortez v. Holder, 741 F.3d 644, 647 (5th Cir. 2014);
Omari v. Holder, 562 F.3d 314, 323 (5th Cir. 2009); 8 U.S.C. § 1252(b)(4)(A).
      As to the remaining claims in her brief, Bernal-Roman has not shown
that the evidence compels a conclusion contrary to the finding that asylum was
unwarranted, nor do we discern any error as a matter of law in the BIA’s
determination that Bernal-Roman’s proposed group was not cognizable as a
“particular social group” under asylum law. We have not recognized economic
extortion as a form of persecution or wealthy individuals as members of a
protected social group. See Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014);
Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012).           Although
Bernal-Roman relies on the Ninth Circuit’s opinion in Cordoba v. Holder, 726
F.3d 1106, 1113-15 (9th Cir. 2013), in arguing that her proposed social group
is cognizable, she points to none of the types of evidence submitted by the



                                          2
    Case: 16-60206     Document: 00514084962       Page: 3   Date Filed: 07/24/2017


                                  No. 16-60206

Cordoba petitioners to establish the requisite social visibility and particularity
of her proposed group. See Orellana-Monson v. Holder, 685 F.3d 511, 518-21
(5th Cir. 2012).
      Because Bernal-Roman did not meet the bar for asylum, the record does
not compel a conclusion contrary to the finding that WOR was unwarranted.
See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). The record evidence
likewise does not compel a conclusion contrary to the finding that Bernal-
Roman did not show it was more likely than not that she would be tortured by
or with the acquiescence of the government in Mexico, particularly in light of
the evidence that her parents and four siblings remained in Mexico after she
left and that they had suffered no harm there. See Ramirez-Mejia v. Lynch,
794 F.3d 485, 493-94 (5th Cir. 2015).
      Finally, Bernal-Roman contends that the immigration judge was biased
against her, repeatedly interrupted her, and did not give her a chance to clarify
her answers. Assuming without deciding that this claim is properly before us,
there is no showing that any actions or rulings by the immigration judge
derived from opinions based on an extrajudicial source or that there was any
hostility or antagonism making fair judgment impossible. See Wang v. Holder,
569 F.3d 531, 540-41 (5th Cir. 2009). Bernal-Roman cites to no instances that
were improper. Moreover, the record reveals a judge who tried to obtain a clear
understanding of Bernal-Roman’s story. We conclude that Bernal-Roman has
not established a due process violation. See id.
      PETITION FOR REVIEW DENIED.




                                        3